UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
ALVIN B. RICHARDSON,           )
                               )
          Plaintiff,           )
                               )
          v.                   ) Civil Action No. 11-1786 (RWR)
                               )
AMERICAN SECURITY MORTGAGE     )
CORP., et al.,                 )
                               )
          Defendants.          )
______________________________)

                       MEMORANDUM OPINION

     Pro se plaintiff Alvin Richardson brings this suit

challenging the legality of the foreclosure by defendant Wells

Fargo Bank, N.A. on real property in North Carolina.   Richardson

names as additional defendants American Security Mortgage

Corporation, the Law Offices of John T. Benjamin, P.A., Chicago

Title Insurance Company, Joanne Romano, Trustee Services of

Carolina, LLC, and David Simpson, each of whom allegedly was

involved in some respect in the foreclosure of his property.

Each of the defendants, with the exception of Simpson,1 has moved

to dismiss the complaint on various grounds, including lack of

subject matter jurisdiction and failure to state a claim.

Because Richardson’s suit seeks review of an adverse state court



     1
       Simpson has not responded to the complaint. The
resolution of the other defendants’ motions to dismiss disposes
of the case against Simpson.
                               - 2 -


judgment, the suit will be dismissed for lack of subject matter

jurisdiction under the Rooker-Feldman doctrine.2

                             BACKGROUND

     The complaint, materials to which it refers, and the public

record set forth the following background and allegations.

Richardson owned property at 3927 Caldwell Ridge Parkway,

Charlotte, North Carolina.   (Compl. ¶ 6.)     Richardson purchased

the property in 2007 with the assistance of a home mortgage loan

secured by a deed of trust establishing a lien on the property

in favor of American Security Mortgage Corp.      (Compl., Ex. P.)

Wells Fargo Bank, N.A. later instituted foreclosure proceedings

on the property.   (Wells Fargo Bank, N.A. and Law Offices of

John T. Benjamin, P.A.’s Mot. to Dismiss (“Wells Fargo Mot.”),

Ex. A, Notice of Foreclosure Sale.)3      Richardson filed a motion

for a temporary restraining order in the Superior Court of

Mecklenburg County, North Carolina, in order to prevent the

foreclosure proceedings, which the Superior Court denied.      (Id.,

Ex. B, Order Denying Plaintiff’s Motion for Temporary

Restraining Order.)   Subsequently, Mecklenburg County Assistant


     2
       In light of the finding that there is no subject matter
jurisdiction, this opinion does not address defendants’
arguments for dismissal for failure to state a claim.
     3
       American Security Mortgage Corp. stated that the deed of
trust of which it was the original holder was subsequently
assigned to Wells Fargo Bank, N.A. (American Security Mortgage
Corp.’s Stmt. P. & A. in Support of Mot. to Dismiss at 1.)
                                   - 3 -


Clerk of Superior Court Joanne Romano held a hearing and issued

an order allowing the foreclosure sale of the property.      (Id.,

Ex. C, Order to Allow Foreclosure Sale; Compl. ¶ J.)4      After the

property was sold at auction, Richardson filed a complaint in

Superior Court challenging the foreclosure.      (Wells Fargo Mot.,

Ex. E, Superior Court Complaint.)      Richardson then filed the

instant action and voluntarily dismissed the Superior Court

suit.       (Id., Ex. F, Notice of Motion for Voluntary Dismissal.)

        Richardson alleges that the defendants played various roles

in the foreclosure.      According to the complaint, American

Security Mortgage Corp. improperly recorded the promissory note.

(Compl. ¶¶ A-C.)      Richardson further alleged that the Law

Offices of John T. Benjamin, acting as counsel for Wells Fargo

Bank, “interfer[ed] with private communications between

[Richardson] and Defendant/Trustee/Servicer.”      (Compl. ¶ K.)     He

also challenges the decision of Joanne Romano, the assistant

clerk, to issue the order allowing the foreclosure sale.        (Id.

¶ J.)       He alleges that Chicago Title Insurance Company, along

with closing attorney David Simpson, “did knowingly and

willfully act and conspire to oppress, and injure [him] by

withholding vital information that would establish legal title

to property at 3927 Caldwell Ridge Pkwy . . . and that property

        4
       Under North Carolina law, foreclosure proceedings are
special proceedings over which the Clerk of Superior Court has
jurisdiction. N.C. Gen. Stat. Ann. § 45-21.16 (West 2011).
                                 - 4 -


was paid in full at closing.”    (Compl. ¶ M.)   Finally,

Richardson alleges that Trustee Services of Carolina, LLC

“presented gross misrepresentations of documents into the public

record purporting appointments of trustees as legal and factual

[sic].”   (Id. ¶ L.)

     Richardson challenges the legality of the foreclosure on

various grounds.   He asserts that he was the victim of predatory

lending practices engaged in by defendant American Security

Mortgage Corp.   (Compl. ¶ 7.)   He further maintains that he has

suffered twenty one types of “personal injury” as a result of

the lien that was placed on his property.   (Id. ¶ 8.)

Richardson alleges that this court has jurisdiction because the

suit seeks redress for constitutional violations and because

defendants have breached various fiduciary duties.    (Id. at 4.)

Richardson seeks various forms of relief affirming his ownership

of the property at issue, including an order quieting title to

the foreclosed property and an order declaring the foreclosure

proceeding and the transfer of property null and void.      (Id.,

Prayer for Special Relief ¶¶ 5, 7.)

                            DISCUSSION

     Jurisdiction is a threshold issue that must be resolved

before the merits of the case may be considered.    On a motion to

dismiss for lack of subject matter jurisdiction under Federal

Rule of Civil Procedure 12(b)(1), the plaintiff’s factual
                               - 5 -


allegations are subject to closer scrutiny than they would be on

a motion to dismiss for failure to state a claim.   Flynn v.

Veazey Constr. Corp., 310 F. Supp. 2d 186, 190 (D.D.C. 2004);

see also 5B Charles Alan Wright, Arthur R. Miller, Mary Kay Kane

& Richard L. Marcus, Federal Practice and Procedure § 1350

(3d ed. 2011).   In addition, “[i]n 12(b)(1) proceedings, it has

been long accepted that the [court] may make appropriate inquiry

beyond the pleadings to satisfy itself [that it has] authority

to entertain the case.”   Haase v. Sessions, 835 F.2d 902, 906

(D.C. Cir. 1987) (internal quotations omitted).   “It is the

burden of the party claiming subject matter jurisdiction to

demonstrate that it exists.”   Georgiades v. Martin-Trigona, 729

F.2d 831, 833 n.4 (D.C. Cir. 1984).

     The Supreme Court has held that the jurisdiction of the

lower federal courts does not extend to cases mounting

constitutional or other challenges to state court judgments.

See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) (holding

federal district courts lacked jurisdiction to hear

constitutional challenges to a state court judgment); D.C. Court

of Appeals v. Feldman, 460 U.S. 462 (1983) (reaffirming Rooker).

In reaching this conclusion, the Supreme Court was guided by the

fact that Congress authorized jurisdiction only for the Supreme

Court, and not lower federal courts, to exercise appellate

jurisdiction over state court judgments.   See Feldman, 460 U.S.
                              - 6 -


at 476 (citing 28 U.S.C. § 1257(a)).   The D.C. Circuit

recognizes that the Rooker–Feldman doctrine, derived from the

two seminal Supreme Court decisions articulating this principle,

“prevents lower federal courts from hearing cases that amount to

the functional equivalent of an appeal from a state court.”

Gray v. Poole, 275 F.3d 1113, 1119 (D.C. Cir. 2002).

     The Rooker-Feldman doctrine further “bars lower federal

courts from considering not only issues raised and decided in

the state courts, but also issues that are ‘inextricably

intertwined’ with the issues that were before the state court.”

Washington v. Wilmore, 407 F.3d 274, 279 (4th Cir. 2005)

(quoting Feldman, 460 U.S. at 486); see also Stanton v. D.C.

Court of Appeals, 127 F.3d 72, 75 (D.C. Cir. 1997) (“[E]ven a

constitutional claim pled as a general attack may be so

inextricably intertwined with a state court decision that the

district court is in essence being called upon to review the

state-court decision.”) (internal quotations omitted).    An issue

is “inextricably intertwined” with a state court judgment if

“success on the federal claim depends upon a determination that

‘the state court wrongly decided the issues before it.’”    Phyler

v. Moore, 129 F.3d 728, 731 (4th Cir. 1997) (quoting Charchenko

v. City of Stillwater, 47 F.3d 981, 983 (8th Cir. 1995)).   The

Supreme Court has held that the Rooker-Feldman doctrine “is

confined to cases of the kind from which the doctrine acquired
                               - 7 -


its name: cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court

review and rejection of those judgments.”   Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).   The

doctrine therefore does not prevent federal district courts from

exercising jurisdiction over claims that are truly independent

of a state court judgment.   Stanton, 127 F.3d at 75-76.5

     Richardson’s suit effectively seeks to collaterally attack

the state court judgments permitting the foreclosure and sale of

the North Carolina property.   That Richardson presents such a

challenge to the previous judgments is apparent from the

complaint, which, although unclear in many respects, explicitly

seeks an order declaring the foreclosure proceedings null and

void and affirming Richardson’s title to the property.      (Compl.,

Prayer for Special Relief ¶¶ 5, 7.)    The substance of

Richardson’s suit -- the legality of the foreclosure action --

was already raised and decided in the Superior Court in North

Carolina.   Moreover, Richardson’s claims regarding the

defendants’ actions in furtherance of the foreclosure are

inextricably linked with the state court judgment allowing the

foreclosure to proceed.   Richardson’s claims therefore are not

     5
       The Rooker-Feldman doctrine was asserted as a basis for
dismissal in the defendants’ various motions. Richardson did
not address the doctrine in any of his three oppositions.
                                 - 8 -


truly independent of the previous judgment but “invit[e]

district court review and rejection,” Exxon Mobil Corp., 544

U.S. at 284, of state court decisions that harmed him.

     The D.C. Circuit recently affirmed a dismissal under the

Rooker-Feldman doctrine of a suit substantially similar to

Richardson’s.    Hunter v. U.S. Bank Nat’l Ass’n, 407 F. App’x 489

(D.C. Cir. 2011) (per curiam), aff’g 698 F. Supp. 2d 94 (D.D.C.

2010).   In that case, plaintiff Hunter challenged the legality

of a foreclosure sale of property that was instituted in state

court.   Hunter v. U.S. Bank Nat’l Ass’n, 698 F. Supp. 94, 96

(D.D.C. 2010).   Just as Richardson did here, Hunter filed a suit

challenging the foreclosure in state court and then subsequently

withdrew the suit and filed instead in federal district court.

Id. at 97.   The district court found that, although the claim

was “not styled as an appeal from the foreclosure action,” the

claim was “based entirely on the alleged impropriety of the

foreclosure.”    Id. at 100.   Because “[a]ll of the injuries

alleged . . . stem[med] from the foreclosure of the Property”

and Hunter “explicitly [sought] a judgment . . . that would have

the effect of modifying the state court’s judgment of

foreclosure,” the court found there were no independent claims

over which it could exercise jurisdiction.    Id.; see also Tremel

v. Bierman & Geesing, LLC, 251 F. Supp. 2d 40 (D.D.C. 2003)

(finding that Rooker-Feldman doctrine precluded subject matter
                               - 9 -


jurisdiction over claims of injury from foreclosure proceedings

in state court).   For the same reasons, the Rooker-Feldman

doctrine requires dismissing this suit.

                            CONCLUSION

     Richardson’s suit effectively seeks appellate review of a

state court judgment permitting foreclosure on property in North

Carolina.   The Rooker-Feldman doctrine bars federal district

courts from reviewing such state court decisions or issues that

were inextricably intertwined with those decisions.   The

complaint therefore will be dismissed for lack of subject matter

jurisdiction.   A final order accompanies this memorandum

opinion.

     SIGNED this 11th day of June, 2012.


                               __________/s/_______________
                               RICHARD W. ROBERTS
                               United States District Judge